             Case 1:21-cv-02105 Document 1 Filed 08/05/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
      Raymond Jamal Tahir                             )
                                                      )
                        Plaintiff                     )
                                                      )
                           v.                         )
                                                      )
      UNITED STATES DEPARTMENT                        )        Civil Action No.
      OF JUSTICE 950 Pennsylvania                     )
      Avenue, N.W. Washington, D.C.                   )
      20530                                           )
                                                      )
      FEDERAL BUREAU OF                               )
      INVESTIGATION 935                               )
      Pennsylvania Avenue, N.W.                       )
      Washington, D.C. 20535                          )
                                                      )
      EXECUTIVE OFFICE FOR                            )
      UNITED STATES ATTORNEYS                         )
      950 Pennsylvania Avenue, N.W.,
      Room 2242 Washington, D.C.
      20530-0001



            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
1. This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA” or the

“Act”), for declaratory, injunctive, and other appropriate relief brought by Plaintiff against the

United States Department of Justice (“DOJ”), Federal Bureau of Investigation (“FBI”), and the

Executive Office for United States Attorneys (“EOUSA”) (collectively, “Defendants”).

2. By this action, Plaintiff seeks to compel Defendants to comply with their obligations under

FOIA to release records he requested that are related only to his own personnel file. Plaintiff is

statutorily entitled to disclosure of the requested records, which Defendants have withheld in

violation of the Act.




                                                  1
             Case 1:21-cv-02105 Document 1 Filed 08/05/21 Page 2 of 4




                                 JURISDICTION AND VENUE

3. This Court has both subject matter jurisdiction over this action and personal jurisdiction over

the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This court also has jurisdiction over this action

pursuant to 28 U.S.C. § 1331. Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                             PARTIES

4. Plaintiff Raymond Jamal Tahir (“Plaintiff”) is a U.S. Citizen and a former employee of the

FBI. Plaintiff is located at 1003 Amelia Station Way, Clayton, NC, 27520.

5. Defendant United States Department of Justice is an agency of the federal government within

the meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f) that has possession, custody, and/or control

of the records that Plaintiff seeks. The DOJ’s headquarters is located at 950 Pennsylvania

Avenue, N.W., Washington, D.C. 20530.

6. Defendant Federal Bureau of Investigation (“FBI”), headquartered at 935 Pennsylvania

Avenue, N.W., Washington, D.C. 20535, is a component of DOJ and an agency of the federal

government within the meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f) that has possession,

custody, and/or control of records that Plaintiff seeks.

7. Defendant Executive Office for United States Attorneys (“EOUSA”), headquartered at 950

Pennsylvania Avenue, N.W., Washington, D.C. 20530, is a component of DOJ and an agency of

the federal government within the meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f) that has

possession, custody, and/or control of records that Plaintiff seeks.

                                PLAINTIFF’S FOIA REQUEST

8. By letter to the FBI dated April 13, 2018, Plaintiff submitted a Freedom of Information and

Privacy Act (“FOIPA”) request for “any and all Annual Performance Appraisals I received while

employed by the FBI.”



                                                  2
              Case 1:21-cv-02105 Document 1 Filed 08/05/21 Page 3 of 4




                        DEFENDANT FBI’S FAILURE TO TIMELY
                         COMPLY WITH PLAINTIFF’S REQUEST
9. By mail, on April 19, 2018, defendant FBI informed Plaintiff the request was received at FBI

Headquarters.

10. By telephone, on May 18, 2018, defendant FBI informed Plaintiff his FOIPA request was in

the large track due to large number of files related to Plaintiff. Plaintiff agreed to exclude his

medical files to move his request to a medium track.

11. By mail, on May 24, 2018, defendant FBI confirmed the conversation in paragraph 10.

12. By mail, on July 17, 2018, defendant FBI informed Plaintiff a written request was required to

amend a FOIPA request.

13. By mail, on July 26, 2018, per defendant FBI’s request to amend the original FOIPA,

Plaintiff submitted a request to amend his original FOIPA request. Plaintiff also requested

expedited processing.

14. By mail, on August 20, 2018, defendant FBI denied Plaintiff’s request for expedited

processing.

15. By email, on October 2, 2019, defendant FBI informed Plaintiff that the estimated date of

completion for this request was January 2020.

16. By email, on March 2, 2020, defendant FBI informed Plaintiff that the estimated date of

completion for this request was July 2020.

17. By email, on January 19, 2021, defendant FBI informed Plaintiff that the estimated date of

completion for this request was June 2021.

18. To date, the FBI has not provided the records requested by Plaintiff in his FOIPA request,




                                                  3
              Case 1:21-cv-02105 Document 1 Filed 08/05/21 Page 4 of 4




notwithstanding the FOIA’s requirement of an agency response within twenty (20) working

days.

19. Plaintiff has exhausted the applicable administrative remedies with respect to its FOIA

request to the FBI.

20. The FBI has wrongfully withheld the requested records from Plaintiff.

                                     REQUESTED RELIEF

WHEREFORE, Plaintiff prays that this Court:

A.      Order defendant to disclose the requested records in their entireties and make copies

available to Plaintiff;

B.      Provide for expeditious proceedings in this action;

C.      Award plaintiff its costs and reasonable attorneys fees incurred in this action; and

D.      Grant such other relief as the Court may deem just and proper.

                                                                 Respectfully submitted,
                                                              Elbially Law Office PLLC

                                                        By:    /s/ Marwa Elbially, Esq.
                                                                 TX Bar No. 24090089
                                                         704 East 15th Street, Suite 204
                                                                      Plano, TX 75074
                                                                 info@elbiallylaw.com
                                                                        (469) 629-6303




                                                 4
